
	

113 HR 2593 IH: Cost-Benefit and Regulatory Transparency Enhancement Act of 2013
U.S. House of Representatives
2013-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2593
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2013
			Mr. Hunter (for
			 himself and Mr. Rahall) introduced the
			 following bill; which was referred to the Committee on Oversight and Government
			 Reform, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To require reports on the results of and methods used to
		  calculate any cost-benefit or regulatory impact analysis, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Cost-Benefit and Regulatory
			 Transparency Enhancement Act of 2013.
		2.Cost-benefit and
			 regulatory impact report requirement
			(a)In
			 generalAs soon as
			 practicable after the completion by an agency of any cost-benefit or regulatory
			 impact analysis used to promulgate rules or guidelines or to determine
			 administrative actions, the head of the agency, in consultation with the
			 Director of the Office of Management and Budget—
				(1)shall submit to
			 the relevant committees of the House of Representatives and the Senate a report
			 on the result of and methods (including any key method) used to calculate the
			 cost-benefit or regulatory impact analysis; and
				(2)shall publish such
			 report in the Federal Register.
				(b)Interim
			 period
				(1)In
			 generalAny cost-benefit or regulatory impact analysis that is
			 the subject of a report submitted pursuant to subsection (a) may not be
			 finalized during the 60-day period starting on the date of submission of the
			 report.
				(2)Waiver
			 authorityThe head of the agency concerned may waive the 60-day
			 period described in paragraph (1) in an emergency situation.
				(c)Valuation of
			 BenefitsDuring the 60-day period described in subsection (b)(1),
			 the potential benefits of each cost-benefit or regulatory impact analysis shall
			 be appropriately informed through the following:
				(1)An opportunity for
			 public comment on the results of the cost-benefit or regulatory impact
			 analysis.
				(2)Agency
			 consideration of public comments.
				(3)A summary of
			 public comments and agency responses in the Federal Register.
				(d)DefinitionsIn
			 this section:
				(1)AgencyThe term agency has the
			 meaning given that term in section 551 of title 5, United States Code, except
			 that the term does not include an independent regulatory agency as defined by
			 section 3502(5) of title 44, United States Code.
				(2)Key
			 methodThe term key method includes any method
			 that determines the social cost of carbon.
				
